DETAILED ACTION
This action is responsive to the following communication: the response filed on 12/17/2020.  The changes and remarks disclosed therein have been considered.
Claim(s) status: 8-13 are cancelled; 14-20 are added; 1-7 and 14-20 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 17 line(s) 2-3, “the same threshold voltage” is changed to --a same threshold voltage--.
In claim 20 line(s) 2-3, “the same threshold voltage” is changed to --a same threshold voltage--.

Allowable Subject Matter
Claim(s) 1-7 and 14-20 is/are allowed.
The following is an examiner’s statement of reasons for allowance:  the prior art of record and considered pertinent to the applicant's disclosure, taken individually or in combination, do not teach the claimed invention having the following limitation, in combination with the remaining claimed limitations.
With respect to independent claim 1 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely dummy transistors included in different memory strings are programmed using different  levels of program voltages according to a junction overlap of each of the memory strings.
With respect to independent claim 15 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely wherein the first dummy transistor has a first junction overlap smaller than a reference value, and the second dummy transistor has a second junction overlap different from the first junction overlap, and wherein the first dummy transistor is negatively programmed and the second dummy transistor is negatively programmed more than the first dummy transistor.
With respect to independent claim 18 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely wherein the first dummy transistor has a first junction overlap greater than a reference value, and the second dummy transistor has a second junction overlap different from the first junction overlap, and wherein the first dummy transistor is programmed and the second dummy transistor is programmed more than the first dummy transistor.
The allowable claims are supported in at least fig. 5A-5B of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN SMET whose telephone number is (571) 272-2267.  The examiner can normally be reached on Monday-Friday, 9 AM-5 PM Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

[AltContent: connector]					/UYEN SMET/						Primary Examiner, Art Unit 2824